 
Exhibit 10.1
 
ACETO CORPORATION
2013 SENIOR EXECUTIVE RETIREMENT PLAN
 
Aceto Corporation (“Aceto” or the “Company”) hereby establishes the Aceto
Corporation 2013 Senior Executive Retirement Plan (the “Plan”).  The purpose of
the Plan is to provide a program of deferred compensation for a select group of
management or highly compensated employees who meet the participation
requirements set forth herein. As such, the Plan is intended to be a “top hat”
plan, which is unfunded for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and to be exempt from any
ERISA provision that is deemed inapplicable to an unfunded plan. This Plan is
also intended to comply in form and operation with the requirements of Code
Section 409A and its corresponding regulations and shall be interpreted in a
manner consistent with such Code section and regulations.
 
Article 1 - Definitions
 
1.1
Account

 
The sum of all the bookkeeping sub-accounts as may be established for each
Participant as provided in Section 5.1 hereof.
 
1.2
Administrator or Plan Administrator

 
An individual or committee appointed by the Board or other responsible corporate
officer to serve as the Plan Administrator and as the agent for the Plan Sponsor
with respect to the Plan and Trust.
 
1.3
Board

 
The Board of Directors of Aceto Corporation.
 
1.4
Change-in-Control

 
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Change-in-Control” of the Plan Sponsor
shall mean the first to occur of any of the following:
 
(a)     the date that any one person or persons acting as a group, or an
individual or entity that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control,
acquires ownership of Plan Sponsor stock constituting more than thirty percent
(30%) of the total voting power of the Plan Sponsor;
 
(b)     the date that any one person or persons acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets of the Plan Sponsor equal to
thirty percent (30% ) of the total gross fair market value of all the assets of
the Plan Sponsor immediately before such acquisition or acquisitions; or
 

 

 

 

 
 (c)     the date that two-thirds (2/3) of the members of the Plan Sponsor’s
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or elections.
 
To qualify as a Change in Control event, the occurrence of the event must be
objectively determinable and certified by the Administrator.
 
1.5
Code

 
The Internal Revenue Code of 1986, as amended.
 
1.6
Compensation

 
A Participant’s annual bonus.
 
1.7
Disabled or Disability

 
If a Participant is unable to engage in any substantial gainful activity, or if
a Participant receives benefits for at least three (3) months under the Plan
Sponsor’s long-term disability plan, as a result of any medically determinable
physical or mental impairment that is expected to result in death or continue
for at least twelve (12) months. The Administrator shall determine whether a
Participant is Disabled.

 
 

1.8
Deferrals

 
The portion of a Participant’s Compensation that has been deferred in accordance
with the Plan and the Participant’s most recent Deferral Election, as provided
in Section 3.1 hereof.
 
1.9
Deferral Election

 
The separate agreement, submitted to the Administrator, by which an Eligible
Participant agrees to participate in the Plan and make Deferrals thereto for a
Plan Year.
 
1.10
Effective Date

 
July 1, 2013.
 
1.11
Eligible Employee

 
Any Company employee at the Senior Vice President level or above, who is
actively employed and approved for participation by the Administrator.
 



 

 

 
1.12
Employee

 
Any individual who is employed by or providing services to the Company.  The
Company also means “service provider” as used in Treas. Reg. section
1.409A-1(f).
 
1.13
Investment Fund

 
Each investment(s) that serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.
 
1.14        Non-Elective Contribution
 
The contribution made by the Company described in Section 3.3.
 
1.15        Participant
 
An Eligible Employee who is a Participant as provided in Article 2.
 
1.16        Plan Sponsor
 
Aceto Corporation
 
1.17
Plan Year

 
July 1 – June 30
 
1.18
Retirement

 
Retirement shall mean a Participant’s Separation from Service from the Company.
 
1.19
Separation from Service

 
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall incur a Separation from
Service with the Service Recipient upon his or her cessation of employment with
the Company.
 
1.20
Specified Employee

 
A key employee (as defined in Code section 416(i) without regard to Code section
416(i)(5)) of the Plan Sponsor (if such Plan Sponsor is publicly traded on an
established securities market or otherwise).  An employee is a key employee if
the employee meets the requirements of Code section 416(i)(1)(A)(i), (ii) or
(iii) (applied in accordance with the regulations thereunder and disregarding
Code section 416(i)(5)) at any time during the 12-month period ending on
December 31. The application of rules regarding a “Specified Employee” to
spinoffs and mergers and nonresident alien employees shall be determined
pursuant to applicable Internal Revenue Service guidance.  For purposes of this
Plan, all Participants shall be deemed Specified Employees.
 



 

 

 
1.21
Trust

 
 

The agreement between the Plan Sponsor and the Trustee, under which the assets
of the Plan are held, administered and managed.
 
1.22
Trustee

 
Such entity or successor that shall become Trustee pursuant to the terms of the
Trust.
 
Article 2 - Participation
 
2.1
Commencement of Participation

 
Each Eligible Employee shall become a Participant as of the date on which his or
her Deferral Election first becomes effective.
 
2.2
Loss of Eligible Employee Status

 
A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease as
of the end of the Plan Year in which such Participant is determined to no longer
be an Eligible Employee.  Amounts credited to the Account of a Participant who
is no longer an Eligible Employee shall continue to be held pursuant to the
terms of the Plan and shall be distributed as provided in Article 6.
 
Article 3 - Contributions
 
3.1
Deferral Elections - General

 
 

A Participant’s Deferral Election for a Plan Year is irrevocable for that
applicable Plan Year; provided, however that a Deferral Election for a Plan Year
may be canceled upon a Participant’s death, Disability, Separation from Service
or as required under Section 6.7 (Unforeseeable Emergency) of this Plan.  Such
amounts deferred under the Plan shall not be made available to such Participant,
except as provided in Article 6, and shall reduce such Participant’s
Compensation from the Plan Sponsor in accordance with the provisions of the
applicable Deferral Election; provided, however, that all such amounts shall be
subject to the rights of the general creditors of the Plan Sponsor as provided
in Article 8.  The Deferral Election, in addition to the requirements set forth
below, must designate: (i) the amount of Compensation to be deferred, (ii) the
Account that the Compensation is to be invested in, (iii) the time of the
distribution, and (iv) the form of the distribution.
 



 

 

 
3.2
Time of Election

 
A Deferral Election shall be void if it is not made in a timely manner as
follows:
 
(a)    A Deferral Election with respect to any Compensation must be submitted to
the Administrator not later than the close of the Plan Year next preceding the
Plan Year during which the amount to be deferred will be earned.  As of the last
day of the Plan Year next preceding the Plan Year in which the amount to be
deferred will be earned, said Deferral Election is irrevocable for the Plan Year
to which it relates.
 
(b)    Notwithstanding the foregoing, in a year in which an Eligible Employee is
first eligible to participate, and provided that such Eligible Employee is not
eligible to participate in any other similar account balance arrangement subject
to Code Section 409A, such Deferral Election may be submitted within thirty (30)
days after the date on which the Eligible Employee is first eligible to
participate, and such Deferral Election shall apply to Compensation to be paid
for services to be performed during the remainder of the Plan Year after such
election is made.
 
3.3
Employer Contributions

 
In its sole discretion, the Company, by action of the Board, may from time to
time allocate Employer contributions to Participants’ Accounts; provided,
however, that all such Employer contributions, as determined in the discretion
of the Board, need not be allocated among all Participants on the same basis.

 
3.4
Distribution Elections

 
At the time a Participant makes a Deferral Election, he or she must also elect
the time and form of the distribution of benefits from the Plan.  If the
Participant fails to properly designate the time and form of a distribution, the
Participant shall be deemed to have elected to receive a single lump sum payment
payable six (6) months following the date of the Employee’s Retirement.  A
Participant’s Deferral Election regarding the time and form of distribution for
any Plan Year shall also apply to the receipt of Employer Contributions, if any,
for the same Plan Year.
 
3.5
Additional Requirements

 
The Deferral Election, subject to the limitations set forth in Sections 3.1 and
3.2 hereof, shall comply with the following additional requirements, or as
otherwise required by the Administrator in its sole discretion: (a) Deferrals
may be made in whole percentages or stated dollar amounts with such limitations
as determined by the Administrator and (b) the maximum amount that may be
deferred each Plan Year is one-hundred percent (100%) of the Participant’s
Compensation.
 



 

 

 
3.6          Crediting of Contributions
 
Deferrals shall be credited to a Participant’s Account, and if applicable
transferred to the Trust, at such time as the Plan Sponsor shall determine.
 
Article 4 - Vesting
 
4.1
Vesting of Deferrals

 
A Participant shall be one hundred percent (100%) vested in his or her Account
attributable to Deferrals and any earnings or losses on the investment of such
Deferrals.
 
4.2
Vesting of Employer Contributions

 
Participants will be vested in all Employer Contributions under Article 3.3 of
the Plan at a rate of 20% for each year of Credited Service, measured by Plan
Year.  For purposes of this Plan, Credited Service means the Participant must
have at least one thousand (1,000) hours of service (as defined in accordance
with D.O.L. Regulation Section 2530.200(b)) in the Plan Year.  A Participant
shall automatically become 100% vested in the event of the Participant’s death
or if the Participant becomes Disabled.  A Participant shall receive credit for
all Years of Credited Service with the Employer, including Years of Credited
Service accrued prior to the Effective Date of the Plan and prior to the
commencement of his or her participation in the Plan.
 
4.3          Forfeiture of Accounts
 
In the event a Participant has a Separation of Service prior to becoming 100%
vested, his or her Non-Elective Contribution Account shall be forfeited to the
extent not vested.  All forfeitures shall revert to the Company.
 
Article 5 - Accounts
 
5.1
Accounts

 
The Administrator shall establish and maintain a bookkeeping account in the name
of each Participant.  Such Accounts shall include a Participant Account and a
Non-Elective Contribution Account, sub-accounts including an Investment Account,
and such other sub-accounts as the Administrator deems appropriate.  Each
Participant’s Account shall be credited with Deferrals (as specified in the
Participant’s Deferral Election), Non-Elective Contributions and the
Participant’s allocable share of any earnings or losses on the foregoing.
 



 

 

 
5.2
Investment Funds, Gains and Losses

 
(a)           It is the intention of the Plan Sponsor that the Plan be an
unfunded top hat plan for highly compensated and managerial employees within the
meaning of Title I of ERISA.  The Plan Sponsor shall be free to invest or not
invest Accounts as the Plan Sponsor in its sole discretion shall determine.  Any
investments which the Plan Sponsor determines to make with respect to the assets
allocated to the Accounts shall remain, until distributed to Participants and
their Beneficiaries in accordance with the terms of the Plan, assets of the Plan
Sponsor and subject to its general creditors.  The Plan Sponsor may in its
discretion establish a trust, known as a “rabbi trust”, for use in funding the
benefits under the Plan with a Trustee to be selected by the Plan Sponsor and in
accordance with a trust agreement which fully or substantially meets the
requirements of Rev. Proc. 92-64, as it may be amended or supplemented in the
future.
 
(b)           If made available by the Committee, a Participant may designate
one or more Investment Funds to serve as indices for the investment performance
of such Participant’s Account.  The Investment Funds designated by the
Participant may, in the discretion of the Committee, be selected from a menu of
insurance contracts, mutual funds and/or securities made available for such
purpose by the Committee.  The Investment Funds designated as investment indices
for purposes of this Section 5.2(b) shall serve only as indices for purposes of
determining the amounts credited as “gains” or “losses” with respect to a
Participant’s Account.  The Plan Sponsor may or may not invest a Participant’s
Deferral amounts in the Investments Funds selected.  Each Participant’s Account
shall be adjusted to reflect the gain or loss such Account would experience had
the Account actually been invested in the specified Investment Funds at the
relevant times.  A Participant may, at any time, designate other Investment
Funds from the investment options made available by the Committee for new
Deferrals and contributions or for amounts already credited to the Participant’s
Account.  If the Plan Sponsor invests a Participant’s Deferral amounts in the
Investment Funds specified by the Participant, the Participant shall have no
beneficial ownership interest in and to such funds or any other specifically
identifiable assets of the Plan Sponsor.
 
(c)           A Participant may direct that his or her Investment Account may be
valued as if they were invested in one or more Investment Funds as selected by
the Plan Sponsor in multiples of one percent (1%).  The Plan Sponsor may from
time to time, at the discretion of the Administrator, change the Investment
Funds for purposes of this Plan.
 
(f)            The Administrator shall adjust the amounts credited to each
Participant’s Account to reflect Deferrals, investment experience, distributions
and any other appropriate adjustments.  Such adjustments shall be made as
frequently as is administratively feasible.
 
(g)           A Participant may change his or her selection of Investment Funds
with respect to his or her Account at any time by filing a new election in
accordance with procedures established by the Administrator.  An election shall
be effective as soon as administratively feasible following the date the change
is submitted on a form or other manner prescribed by the Administrator.
 



 

 

 
(h)             Notwithstanding the Participant’s ability to designate the
Investment Fund in which his or her deferred Compensation shall be deemed
invested, the Plan Sponsor shall have no obligation to invest any funds in
accordance with the Participant’s election.  Participants’ Accounts shall merely
be bookkeeping entries on the Plan Sponsor’s books, and no Participant shall
obtain any property right or interest in any Investment Fund.
 
Article 6 - Distributions
 
6.1
Distribution Election

 
Each Participant shall designate in his or her Deferral Election the form and
timing of his or her distribution by indicating the type of sub-account as
described under Section 5.1, and by designating the form in which payments shall
be made from the choices available under Section 6.2 hereof.  Notwithstanding
anything to the contrary contained herein provided, no acceleration of the time
or schedule of payments under the Plan shall occur except as permitted under
this Plan, Code Section 409A and the regulations thereunder.
  
6.2
Distributions Upon Retirement and In-Service Distributions

 
A Participant may elect to receive a distribution from the Plan either at
Retirement or as an In-Service Distribution as follows:
 
(i)           If the Participant elects to receive a distribution from the Plan
at Retirement, upon a Separation from Service, the Participant’s Retirement
sub-account(s) shall be distributed as soon as administratively possible after
the first day of the seventh month after the date of the Participant’s
Retirement, provided that the Participant shall have no right to designate the
taxable year of the payment.  Distribution shall be made either in a lump-sum
payment or in substantially equal annual installments, as defined in Section 6.3
below, over a period of five (5), years as elected by the Participant.  If the
Participant fails to properly designate the form of the distribution, the
sub-account shall be paid in a single lump-sum payment as soon as
administratively possible after the first day of the seventh month after the
date of the Participant’s Retirement. 
 
(ii)          A Participant may elect on his or her annual Deferral Election
form to have all of his or her sub-account(s) (for that Plan Year) paid to the
Participant as of a specific date, as permitted on the Deferral Election
form.  Such specific date election must be at least five (5) years from the year
of the deferral (e.g., 2013 bonus is deferred in 2014, specific date
distribution can be made in 2019). Such specific date distribution shall be made
either in a lump-sum payment or in substantially equal annual installments, as
defined in Section 6.3 below, over a period of five (5), years as elected by the
Participant.  If the Participant fails to properly designate the form of the
specific date distribution, the sub-account shall be paid in a single lump-sum
payment as soon as administratively possible after the specific date.  If the
Participant shall have a Separation from Service before the specified date, any
vested portion of the sub-account(s) subject to an in-service distribution
election will be paid in a single lump sum payment as soon as administratively
possible after the first day of the seventh month after the date of the
Separation from Service. In addition, if the Participant shall have a Separation
from Service after the specified date and he or she has not received all the
installment payments requested, all remaining installment payments will be paid
in a single lump sum payment as soon as administratively possible after the
first day of the seventh month after the date of the Separation from Service. 
 



 

 

 
6.3          Substantially Equal Annual Installments
 
(a)    The amount of the substantially equal payments shall be determined by
multiplying the Participant’s Account or sub-account by a fraction, the
denominator of which in the first year of payment equals the number of years
over which benefits are to be paid, and the numerator of which is one (1).  The
amounts of the payments for each succeeding year shall be determined by
multiplying the Participant’s Account or sub-account as of the applicable
anniversary of the payout by a fraction, the denominator of which equals the
number of remaining years over which benefits are to be paid, and the numerator
of which is one (1). Installment payments made pursuant to this Section 6.3
shall be made as soon as administratively feasible but no later than first day
of the seventh month ninety following the distribution event and each
anniversary of the distribution event, provided that the Participant shall have
no right to designate the taxable year of any payment.
 
(b)    For purposes of the Plan pursuant to Code Section 409A and regulations
thereunder, a series of annual installments from a particular sub-account shall
be considered a single payment.
 
6.4
Distributions upon Death

 
Upon the death of a Participant, all amounts credited to his or her Account
shall be paid, as soon as administratively feasible but no later than ninety
(90) days following Participant’s date of death, to his or her beneficiary or
beneficiaries, as determined under Article 7 hereof, in a lump sum, provided
that the beneficiary or beneficiaries shall have no right to designate the
taxable year of the payment.
 
6.5
Changes to Distribution Elections

 
A Participant will be permitted to elect to change the form or timing of the
distribution of the balance of his or her one or more sub-accounts within his or
her Account to the extent permitted and in accordance with the requirements of
Code Section 409A(a)(4)(C), including the requirement that (i) a re-deferral
election may not take effect until at least twelve (12) months after such
election is filed with the Plan Sponsor, (ii) an election to further defer a
distribution (other than a distribution upon death or an unforeseeable
emergency) must result in the first distribution subject to the election being
made at least five (5) years after the previously elected date of distribution,
and (iii) any re-deferral election affecting a distribution at a fixed date must
be filed with the Plan Sponsor at least twelve (12) months before the first
scheduled payment under the previous fixed date distribution election.  Once a
sub-account begins distribution, no such changes to distributions shall be
permitted.
 



 

 

 
6.6
Acceleration or Delay in Payments

 
To the extent permitted by Code Section 409A, and notwithstanding any provision
of the Plan to the contrary, the Administrator, in its sole discretion, may
elect to (i) accelerate the time or form of payment of a benefit owed to a
Participant hereunder in accordance with the terms and subject to the conditions
of Treasury Regulations Section 1.409A-3(j)(4), or (ii) delay the time of
payment of a benefit owed to a Participant hereunder in accordance with the
terms and subject to the conditions of Treasury Regulations
Section 1.409A-2(b)(7). Payments to a Specified Employee that would otherwise be
paid during the first six months after Separation from Service shall be
accumulated and paid as of the first day of the seventh month following
Separation from Service or, if earlier, the date of death and thereafter,
payments shall be paid as regularly scheduled. Payments for a permissible event
shall commence on the date of the event.  Under no circumstances may a
Participant select the taxable year in which payment is to be made.
 
6.7
Unforeseeable Emergency

 
The Administrator may permit an early distribution of part or all of any
deferred amounts; provided, however, that such distribution shall be made only
if the Administrator, in its sole discretion, determines that the Participant,
or the Participant’s beneficiary, has experienced an Unforeseeable Emergency. 
An Unforeseeable Emergency is defined as a severe financial hardship resulting
from an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or a dependent (as defined in Code Section 152(a)) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.  If an Unforeseeable Emergency is
determined to exist, a distribution may not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).  Upon a distribution to a Participant under this
Section 6.7, the Participant’s Deferrals shall cease and no further Deferrals
shall be made for such Participant for the remainder of the Plan Year and for
the immediately succeeding Plan Year.
 



 

 

 
6.8          Domestic Relations Orders
 
The Administrator may permit the acceleration of the time or schedule of a
payment under the Plan to an individual other than a Participant as may be
necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)). 
 
6.9
Disability

 
A Participant may receive a distribution of his or her Account upon his or her
becoming Disabled.

 
6.10
Minimum Distribution

 
Notwithstanding any provision to the contrary, if the balance of a Participant’s
Account at the time of a distribution event or at the time of a scheduled
installment payment does not exceed $15,000 (or, if less, the applicable dollar
amount under Code Section 402(g)), then the Participant shall be paid his or her
Account as a single lump sum, provided that the distribution results in the
termination and liquidation of the Participant’s entire interest in the Plan,
including all agreements, methods, programs or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single plan under the plan aggregation rules of Code Section 409A and
regulations thereunder.
 
6.11
Form of Payment

 
All distributions shall be made in the form of cash.
 
Article 7 - Beneficiaries
 
7.1
Beneficiaries

 
Each Participant may from time to time designate one or more persons
(including  one or more members or other persons, administrators, trusts,
foundations or other entities) as his or her beneficiary under the Plan.  Such
designation shall be made in a form prescribed by the Administrator.  Each
Participant may at any time change any previous beneficiary designation, without
notice to or consent of any previously designated beneficiary, by amending his
or her previous designation in a form prescribed by the Administrator.  If the
beneficiary does not survive the Participant (or is otherwise unavailable to
receive payment), or if no beneficiary is validly designated then the amounts
payable under this Plan shall be paid to the Participant’s estate.  If more than
one person is the beneficiary of a deceased Participant, each such person shall
receive a pro rata share of any death benefit payable unless otherwise
designated in the applicable form.  If a beneficiary who is receiving benefits
dies, all benefits that were payable to such beneficiary shall then be payable
to the estate of that beneficiary.
 



 

 

 
7.2
Lost Beneficiary

 
All Participants and beneficiaries shall be obligated to keep the Administrator
informed of their current address until such time as all benefits due have been
paid.  If a Participant or beneficiary cannot be located by the Administrator
exercising due diligence, then, in its sole discretion, the Administrator may
presume that the Participant or beneficiary is deceased for purposes of the Plan
and all unpaid amounts (net of due diligence expenses) owed to the Participant
or beneficiary shall be paid accordingly or, if a beneficiary cannot be so
located, then such amounts may be forfeited.  Any such presumption of death
shall be final, conclusive and binding on all parties.
 
Article 8 - Funding
 
8.1
Prohibition Against Funding

 
Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Plan Sponsor and the Participants, their
beneficiaries or any other person.  Any such assets shall be and remain a part
of the general, unpledged, unrestricted assets of the Plan Sponsor, subject to
the claims of its general creditors.  It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes.  Each
Participant and beneficiary shall be required to look to the provisions of this
Plan and to the Plan Sponsor itself for enforcement of any and all benefits due
under this Plan, and to the extent any such person acquires a right to receive
payment under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Plan Sponsor.  The Plan Sponsor or the Trust
shall be designated the owner and beneficiary of any investment acquired in
connection with its obligation under this Plan.
 
8.2
Deposits in Trust

 
Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Plan Sponsor may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan.  The amounts so deposited may
include all contributions made pursuant to a Deferral Election by a Participant.
 
8.3
Withholding of Participant Contributions

 
The Administrator is authorized to make any and all necessary arrangements to
withhold a Participant’s Deferrals under Section 3.1 from his or her
Compensation.  The Administrator shall determine the amount and timing of such
withholding.
 



 

 

 
Article 9 - General Provisions
 
9.1
Administrator

 
(a)   The Administrator is expressly empowered to limit the amount of
Compensation that may be deferred; to deposit amounts into the Trust in
accordance with Section 8.2 hereof; to interpret the Plan, and to determine all
questions arising in the administration, interpretation and application of the
Plan; to employ actuaries, accountants, counsel, and other persons it deems
necessary in connection with the administration of the Plan; to request any
information from the Plan Sponsor it deems necessary to determine whether the
Plan Sponsor would be considered insolvent or subject to a proceeding in
bankruptcy; and to take all other necessary and proper actions to fulfill its
duties as Administrator.
 
(b)   The Administrator shall not be liable for any actions by it hereunder,
unless due to its own negligence, willful misconduct or lack of good faith.
 
(c)   The Administrator shall be indemnified and held harmless by the Plan
Sponsor from and against all liability to which it may be subject by reason of
any act or omitted done in its capacity as Administrator in good faith in the
administration of the Plan and Trust, including all expenses reasonably incurred
in its defense in the event the Plan Sponsor fails to provide such defense upon
the request of the Administrator.  The Administrator is relieved of all
responsibility in connection with its duties hereunder to the fullest extent
permitted by law, short of breach of duty to the beneficiaries.
 
9.2
No Assignment of Benefits or Payments

 
Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law.  If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.
 



 

 

 
9.3
Incompetence

 
If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Plan Sponsor to see to the application of such
payments.  Any payment made pursuant to such power shall, as to such payment,
operate as a complete discharge of the Plan Sponsor, the Administrator and the
Trustee.
 
9.4
Identity

 
If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained. 
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law.  Any expenses incurred by the Plan
Sponsor, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.
 
9.5          Expenses
 
All expenses incurred in the administration of the Plan whether incurred by the
Plan Sponsor or the Plan shall be paid by the Plan Sponsor.
 
9.6
Insolvency

 
Should the Plan Sponsor be considered insolvent (as defined by the Trust), the
Plan Sponsor, through its Board and chief executive officer, shall give
immediate written notice of such to the Administrator of the Plan and the
Trustee.  Upon receipt of such notice, the Administrator or Trustee shall cease
to make any payments to Participants or their beneficiaries and shall hold any
and all assets attributable to the Plan Sponsor for the benefit of the general
creditors of the Plan Sponsor.
 
9.7
Amendment or Modification

 
The Plan Sponsor may, at any time, in its sole discretion, amend or modify the
Plan in whole or in part, except that no such amendment or modification shall
have any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts, and provided that such amendment or modification complies with Code
Section 409A and related regulations thereunder.
 
9.8
Plan Suspension

 
The Plan Sponsor further reserves the right to suspend the Plan in whole or in
part, except that no such suspension shall have any retroactive effect to reduce
any amounts allocated to a Participant’s Accounts, and provided that the
distribution of the vested Participant Accounts shall not be accelerated but
shall be paid at such time and in such manner as determined under the terms of
the Plan immediately prior to suspension as if the Plan had not been suspended.
 



 

 

 
9.9
Plan Termination

 
The Plan Sponsor further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts,
and provided that any distribution in connection with such termination complies
with Code Section 409A and related regulations thereunder:
 
(a)   The Plan Sponsor, in its sole discretion, may terminate the Plan and
distribute all vested Participants’ Accounts no earlier than twelve (12)
calendar months from the date of the Plan termination and no later than
twenty-four (24) calendar months from the date of the Plan termination, provided
however that all other similar arrangements are also terminated by the Plan
Sponsor for any affected Participant and no other similar arrangements are
adopted by the Plan Sponsor for any affected Participant within a three (3) year
period from the date of termination; or
 
(b)   The Plan Sponsor may decide, in its sole discretion, to terminate the Plan
in the event of a corporate dissolution taxed under Code Section 331, or with
the approval of a bankruptcy court, provided that the Participants vested
Account balances are distributed to Participants and are included in the
Participants’ gross income in the latest of:  (i) the calendar year in which the
termination occurs; (ii) the calendar year in which the amounts deferred are no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which payment is administratively practicable.
 
9.10
Plan Termination due to a Change-in-Control

 
The Plan Sponsor may decide, in its discretion, to terminate the Plan in the
event of a Change-in-Control and distribute all vested Participants’ Account
balances no earlier than thirty (30) days prior to the Change-in-Control and no
later than twelve (12) months after the effective date of the Change-in-Control,
provided however that the Plan Sponsor terminates all other similar arrangements
for any affected Participant.
 
9.11
Construction

 
All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons. 
 



 

 

 
9.12        Governing Law
 
This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of Code Section 409A, and any other applicable federal
law, provided, however, that to the extent not preempted by federal law this
Plan shall be governed by, construed and administered under the laws of the
State of New York.
 
9.13
Severability

 
If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein.
 
9.14        Headings
 
Article headings contained herein are inserted only as a matter of convenience
and for reference and in no way define, limit, enlarge or describe the intent of
the Plan nor in any way shall they affect the Plan or the construction of any
provision thereof.
 
9.15
Terms

 
Capitalized terms shall have meanings as defined herein.  Singular nouns shall
be read as plural, masculine pronouns shall be read as feminine, and vice versa,
as  appropriate.
 
9.16        Effect of Plan on Plan Sponsor and Participants
 
The Plan shall be binding upon the Plan Sponsor, its assigns, and any successor
company which shall succeed to substantially all of its assets and business
through merger, acquisition or consolidation, and upon a Participant, his
Beneficiary, assigns, heirs, executors and administrators.
 
9.17        Plan Creates No Guaranty of Continued Employment
 
The terms and conditions of the Plan shall not be deemed to constitute a
contract of employment between the Plan Sponsor and any Eligible
Employee.  Nothing in this Plan shall of itself be deemed to give an Eligible
Employee the right to be retained in the service of the Plan Sponsor or to
interfere with any right of the Plan Sponsor to discipline or discharge the
Eligible Employee at any time.
 
9.18        Illegality or Invalidity of Any Plan Provision
 
In case any provisions of this Plan shall be found illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal and
invalid provision had never been included herein.
 



 

 

 
9.19        Effect of Payment of Plan Benefits
 
The payment of benefits under the Plan to a Participant or Beneficiary shall
fully and completely discharge the Plan Sponsor, the Board, and the Committee
from all further obligations under this Plan with respect to a Participant, and
that Participant’s Deferral Elections, and any outstanding Deferral Elections
shall terminate upon such full payment of benefits.
 
9.20        Effect of Plan Titles and Headings
 
Titles and headings of the Articles and Sections of the Plan are included for
ease of reference only and are not to be used for the purpose of construing any
portion or provision of the Plan document.
 
9.21        Execution of Plan Documents
 
This Plan document and any Deferral Election may be executed in one or more
counterparts, each of which is legally binding and enforceable.
 
9.22        Tax Effect and No Guarantee of Investment Returns
 
The Plan Sponsor does not represent or guarantee that any particular federal,
state or local income, payroll, personal property or other tax consequence will
result from participation in this Plan.  A Participant should consult with
professional tax advisors to determine the tax consequences of his or her
participation.  The Plan Sponsor also does not represent or guarantee investment
returns with respect to any predetermined investment options and shall not be
required to restore any loss which may result from such investment or lack of
investment.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, effective as of this ____ of June, 2013.
 

 
ACETO CORPORATION
       
By:
 
       
Title:
 

 



 

 